Per Curiam.
Upon all the evidence in this record, and particularly that relating to the writing by the plaintiff of a letter to the business conduct committee of the New York Stock Exchange, we are of opinion that the verdict is against the weight of the evidence. The judgment accordingly is reversed and a new trial ordered, with costs to appellants to abide the event. Present — Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ.; Dowling, P. J., and MerreU, J., dissent. Judgment and order reversed and a new trial ordered, with costs to the appellants to abide the event.